To His Honor William Gregory, Lieutenant-Governor of the State of Rhode Island and Providence Plantations, Acting Governor:
In reply to the question submitted by your communication of the 11th inst., permit us to say that our opinion is that it will not be necessary of the town and city clerks to insert in their warrants calling and warning meetings of the electors to be held on November 8th next, to vote on a proposition of amendment to the constitution, the whole of said proposition of amendment, but merely a notice to the effect that "a proposition of amendment to the constitution of the State, entitled `The Revised Constitution of the State of *Page 579 
Rhode Island and Providence Plantations, passed by the General Assembly at its January Session, A.D. 1898, published and read to the electors at their annual town, ward and district meetings in April, A.D. 1898, and approved by the General Assembly on June 15, A.D. 1898,' will be submitted to the electors for their approval or rejection, pursuant to the provisions of Pub. Laws R.I. cap. 579, passed June 15, A.D. 1898." Such a notice pursues the language of section 3 of said chapter providing for the submission of the proposition of amendment to the electors, and is in our opinion clearly sufficient.
Owing to the absence of Mr. Justice Stiness from the State we have been unable to confer with him.
                                (Signed) CHARLES MATTESON, PARDON E. TILLINGHAST, GEORGE A. WILBUR, HORATIO ROGERS, WM. W. DOUGLAS, BENJ. M. BOSWORTH.
Oct. 13, 1898.
OPINION TO THE HOUSE OF REPRESENTATIVES.
Under the same provisions of the constitution, the following opinion of the justices of the Supreme Court was delivered to the House of Representatives November 22, 1898, in the matter of